Exhibit 10.4

EXECUTION COPY

 

 

SECURITY AGREEMENT

made by

SERVICEMASTER CONSUMER SERVICES LIMITED PARTNERSHIP,

as Pledgor

and

THE SERVICEMASTER COMPANY

(with respect to Sections 9.15 and 9.16 only)

in favor of

CITIBANK, N.A.,

as Administrative Agent and as Collateral Agent

Dated as of July 24, 2007

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

SECTION 1

DEFINED TERMS

 

2

1.1

Definitions

 

2

1.2

Other Definitional Provisions

 

5

 

 

 

 

SECTION 2

[RESERVED]

 

5

 

 

 

 

SECTION 3

GRANT OF SECURITY INTEREST

 

5

3.1

Pledged Collateral

 

5

3.2

Limitation on Grant; Certain Exceptions

 

5

3.3

Intercreditor Relations

 

6

 

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

 

7

4.1

Title; No Other Liens

 

7

4.2

Perfected Liens

 

7

 

 

 

 

SECTION 5

COVENANTS

 

8

5.1

Maintenance of Security Interest

 

8

5.2

Maintenance of Value of Collateral

 

9

 

 

 

 

SECTION 6

REMEDIAL PROVISIONS

 

9

6.1

Proceeds to be Turned Over to the Collateral Agent

 

9

6.2

Application of Proceeds

 

10

6.3

Code and Other Remedies

 

10

6.4

Excess Paid Over

 

12

 

 

 

 

SECTION 7

THE COLLATERAL AGENT

 

12

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

12

7.2

Duty of Collateral Agent

 

12

7.3

Financing Statements

 

13

7.4

Authority of Collateral Agent

 

13

 

 

 

 

SECTION 8

NON-LENDER SECURED PARTIES

 

14

8.1

Rights to Collateral

 

14

8.2

Appointment of Agent

 

15

8.3

Waiver of Claims

 

15

 

 

 

 

SECTION 9

MISCELLANEOUS

 

16

9.1

Amendments in Writing

 

16

9.2

Notices

 

16

9.3

No Waiver by Course of Conduct; Cumulative Remedies

 

16

9.4

Indemnification

 

17

9.5

Successors and Assigns

 

17

9.6

Counterparts

 

17

9.7

[Reserved]

 

17

 


--------------------------------------------------------------------------------


 

9.8

Severability

 

17

9.9

Section Headings

 

17

9.10

Integration

 

18

9.11

GOVERNING LAW

 

18

9.12

Submission to Jurisdiction; Waivers

 

18

9.13

Acknowledgments

 

18

9.14

WAIVER OF JURY TRIAL

 

19

9.15

Additional Pledgors

 

19

9.16

Releases

 

19

9.17

Judgment

 

21

 

 

 

 

SCHEDULES

 

 

1

Notice Address of Pledgor

 

 

 

2


--------------------------------------------------------------------------------


SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of July 24, 2007, made by ServiceMaster Consumer
Services Limited Partnership (the “Pledgor”) and (with respect to Sections 9.15
and 9.16 only) the Borrower (as defined below), in favor of CITIBANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) and administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (collectively, the “Lenders”; individually, a “Lender”)
from time to time parties to the Credit Agreement described below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among the The
ServiceMaster Company, a Delaware corporation (as successor by merger to CDRSVM
Acquisition Co., a Delaware corporation) (the “Borrower”), Citibank, N.A., as
Collateral Agent and Administrative Agent, and the other parties party thereto,
the Lenders have severally agreed to make extensions of credit to the Borrower
upon the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “Revolving Credit
Agreement”), among the Borrower, certain subsidiaries of the Borrower that are
or may become parties thereto (together with the Borrower, the “Revolving Credit
Borrowers”), the several banks and other financial institutions from time to
time parties thereto (as further defined in the Revolving Credit Agreement, the
“Revolving Lenders”), Citibank, N.A., as administrative agent (in its specific
capacity as Administrative Agent, the “Revolving Credit Administrative Agent”)
and collateral agent (in its specific capacity as Collateral Agent, the
“Revolving Credit Collateral Agent”) for the Revolving Lenders thereunder, and
the other parties party thereto, the Revolving Lenders have severally agreed to
make extensions of credit to the Revolving Credit Borrowers upon the terms and
subject to the conditions set forth therein;

WHEREAS, pursuant to that certain Security Agreement, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Revolving Credit Security Agreement”), among
the Pledgor, the Revolving Credit Administrative Agent and the Revolving Credit
Collateral Agent, the Pledgor has granted a Lien to the Revolving Credit
Collateral Agent for the benefit of the Secured Parties (as defined therein) on
the Pledged Collateral (as defined therein);

WHEREAS, the Collateral Agent, the Administrative Agent, the Revolving Credit
Collateral Agent and the Revolving Credit Administrative Agent have entered into
an Intercreditor Agreement, acknowledged by the Borrower, Holdings and certain
Subsidiaries of the Borrower, dated as of the date hereof (as amended, amended
and restated, waived, supplemented or otherwise modified from time to time
(subject to Section 9.1 hereof), the “Intercreditor Agreement”);


--------------------------------------------------------------------------------


WHEREAS, the Pledgor is a wholly owned subsidiary of the Borrower, and the
Borrower and the Pledgor are engaged in related businesses, and the Pledgor will
derive substantial direct and indirect benefit from the making of the extensions
of credit under the Credit Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Pledgor
shall execute and deliver this Agreement to the Collateral Agent for the benefit
of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, and in consideration of the receipt of other valuable consideration
(which receipt is hereby acknowledged), the Pledgor hereby agrees with the
Administrative Agent and the Collateral Agent, for the ratable benefit of the
Secured Parties (as defined below), as follows:


SECTION 1     DEFINED TERMS


1.1        DEFINITIONS

(A)           UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE CREDIT
AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT
AGREEMENT.

(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Additional Agent”:  as defined in the Intercreditor Agreement.

“Additional Collateral Documents”:  as defined in the Intercreditor Agreement.

“Additional Obligations”:  as defined in the Intercreditor Agreement.

“Administrative Agent”:  as defined in the preamble hereto.

“Agent”:  as defined in the Intercreditor Agreement.

“Agreement”:  this Security Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

“Applicable Law”:  as defined in Section 9.8 hereof.

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide treasury or cash management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, debit or purchase
cards and interstate depository network services).

“Bankruptcy Case”:  (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt

2


--------------------------------------------------------------------------------


or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holding, the Borrower or any of the Borrower’s Subsidiaries making a
general assignment for the benefit of its creditors; or (ii) there being
commenced against Holding, the Borrower or any of the Borrower’s Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days.

“Borrower”:  as defined in the recitals hereto.

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral Account Bank”:  [                                             ], an
Affiliate thereof or another bank which at all times is a Lender as selected by
the Pledgor and consented to in writing by the Collateral Agent (such consent
not to be unreasonably withheld or delayed).

“Collateral Agent”:  as defined in the preamble hereto.

“Collateral Proceeds Account”:  shall mean a non-interest bearing cash
collateral account established and maintained by the Pledgor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

“Credit Agreement”:  has the meaning provided in the recitals hereto.

“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between the same
parties, dated as of August 15, 1997, the Second Supplemental Indenture thereto,
between the Borrower, as successor by merger to The ServiceMaster Company
Limited Partnership and ServiceMaster Limited Partnership, and the Existing
Notes Trustee, dated as of January 1, 1998, the Third Supplemental Indenture
thereto, between the Borrower and the Existing Notes Trustee, dated as of March
2, 1998 and the Fourth Supplemental Indenture, between the Borrower and the
Existing Notes Trustee, dated as of August 10, 1999, as in effect on the Closing
Date.

“Existing Notes Trustee” shall mean  The Bank of New York, successor to Harris
Trust and Savings Bank, as trustee under the Existing Notes Indenture.

“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

“Holding”:  CDRSVM Holding, Inc., a Delaware corporation.

3


--------------------------------------------------------------------------------


“Intercreditor Agreement”:  as defined in the recitals hereto.

“Lender”:  as defined in the preamble hereto.

“Management Loans”:  Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any purchases by them of Management Stock, which
Indebtedness is entitled to the benefit of any Management Guarantee of the
Parent or any of its Subsidiaries.

“Maximum Aggregate Secured Amount”:  as defined in Section 3.2(a) hereof.

“Maximum Secured Amount”:   the Secured Parties’ pro rata share of the Maximum
Aggregate Secured Amount, determined as of any date according to the respective
outstanding principal amounts of Obligations, Revolving Credit Obligations and
any Additional Obligations, in each case as of such date, in accordance with the
Intercreditor Agreement.

“Non-Lender Secured Parties”:  the collective reference to any person who, at
the time of entering into any Interest Rate Agreement, Currency Agreement,
Commodities Agreement or Banks Products Agreement or Management Loan secured
hereby, was a Lender or an affiliate of any Lender and their respective
successors and assigns.

“Obligations”:  as defined in the Guarantee and Collateral Agreement.

“Pledged Collateral”:  the Pledged Note, any amounts on deposit in the
Collateral Proceeds Account from time to time and any Proceeds of any of the
foregoing.

“Pledged Note”:  (i) that promissory note, dated as of [                  ],
made by The Terminix International Company Limited Partnership in favor of the
Pledgor in an original principal amount of $100,000,000, and (ii) any promissory
note that may be pledged by Pledgor in future pursuant to Section 5.2(b) in
substitution for, or in addition to, the promissory note described in clause
(i).

“Pledgor”:  as defined in the preamble hereto.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof.

“Restricted Assets Collateral Documents”:  as defined in the Intercreditor
Agreement.

“Revolving Credit Administrative Agent”:  as defined in the recitals hereto.

“Revolving Credit Agreement”:  as defined in the recitals hereto.

“Revolving Credit Collateral Agent”:  as defined in the recitals hereto.

“Revolving Credit Obligations”:  as defined in the Intercreditor Agreement.

“Revolving Lenders”:  as defined in the recitals hereto.

4


--------------------------------------------------------------------------------


“Secured Creditor Collateral Account”:  as defined in subsection 5.2.

“Secured Creditors”: as defined in the Intercreditor Agreement.

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.


1.2        OTHER DEFINITIONAL PROVISIONS

(A)           THE WORDS “HEREOF”, “HEREIN”, “HERETO” AND “HEREUNDER” AND WORDS
OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION,
SCHEDULE AND ANNEX REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

(C)           ALL REFERENCES IN THIS AGREEMENT TO ANY OF THE PROPERTY DESCRIBED
IN THE DEFINITION OF THE TERM  “PLEDGED COLLATERAL” OR TO ANY PROCEEDS THEREOF,
SHALL BE DEEMED TO BE REFERENCES THERETO ONLY TO THE EXTENT THE SAME CONSTITUTE
PLEDGED COLLATERAL.


SECTION 2     [RESERVED]

 

 


SECTION 3     GRANT OF SECURITY INTEREST


3.1        PLEDGED COLLATERAL

The Pledgor hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in the Pledged Note, any amounts on
deposit in the Collateral Proceeds Account from time to time, and any Proceeds
of any of the foregoing, as collateral security for the prompt and complete
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of the Pledgor except as provided in (and subject
to the limitations of) subsection 3.2.


3.2        LIMITATION ON GRANT; CERTAIN EXCEPTIONS

(A)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF, THE MAXIMUM AGGREGATE
PRINCIPAL OR FACE AMOUNT OF OBLIGATIONS SECURED BY THE PLEDGED COLLATERAL (1)
SHALL NOT EXCEED THE MAXIMUM SECURED AMOUNT AND (2) WHEN AGGREGATED WITH THE
AGGREGATE PRINCIPAL OR FACE AMOUNT OF ALL REVOLVING CREDIT OBLIGATIONS AND ALL
ADDITIONAL OBLIGATIONS SECURED BY THE PLEDGED COLLATERAL, SHALL BE LIMITED TO
THE LESSER OF (A)(I) 10% OF CONSOLIDATED NET WORTH AS DEFINED IN, AND DETERMINED
AS OF THE DATE HEREOF IN ACCORDANCE WITH, THE EXISTING NOTES INDENTURE, LESS
(II) $10,000,000 AND (B) SUCH AMOUNT AS IS PERMITTED UNDER SECTION 5.03(B) OF
THE EXISTING NOTES INDENTURE TO BE SECURED WITHOUT GIVING RISE TO A REQUIREMENT
THAT THE EXISTING NOTES BE EQUALLY AND RATABLY SECURED PURSUANT TO SECTION 5.03
OF THE EXISTING NOTES INDENTURE (THE “MAXIMUM AGGREGATE SECURED AMOUNT”);
PROVIDED THAT

5


--------------------------------------------------------------------------------


(x)            if the Existing Indenture ceases to be in full force and effect
as a result of the satisfaction and discharge thereof in accordance with its
terms, then the principal or face amount of Obligations secured by the Pledged
Collateral hereunder shall be equal to the aggregate principal or face amount of
the Obligations outstanding, and

(y)           if the Pledgor grants a Lien (other than any Lien arising pursuant
to or by reason of any Loan Document) to any Person on the Pledged Collateral
resulting in the Existing Notes being equally and ratably secured by the Pledged
Collateral pursuant to Section 5.03 of the Existing Notes Indenture, then the
principal or face amount of Obligations secured by the Pledged Collateral
hereunder shall be equal to the aggregate principal or face amount of the
Obligations outstanding for so long as the Existing Notes are so equally and
ratably secured (provided that any Lien granted to the Collateral Agent or any
other Secured Party as a result of this clause (y) shall be automatically
released once such Lien is no longer outstanding).

(B)           THE PLEDGOR AGREES THAT IT WILL NOT KNOWINGLY AND VOLUNTARILY
GRANT ANY LIEN TO ANY PERSON OTHER THAN ANY AGENT OR SECURED CREDITOR ON THE
PLEDGED COLLATERAL THAT, TO THE ACTUAL KNOWLEDGE OF A RESPONSIBLE OFFICER OF THE
PLEDGOR AT THE TIME OF SUCH GRANT, WOULD, PURSUANT TO CLAUSE (B) OF THE
PRECEDING SUBSECTION 3.2(A), RESULT IN THE MAXIMUM AGGREGATE PRINCIPAL OR FACE
AMOUNT OF OBLIGATIONS SECURED BY THE PLEDGED COLLATERAL (WHEN AGGREGATED WITH
THE AGGREGATE PRINCIPAL OR FACE AMOUNT OF ALL REVOLVING CREDIT OBLIGATIONS AND
ALL ADDITIONAL OBLIGATIONS SECURED BY THE PLEDGED COLLATERAL) THAT IS PERMITTED
UNDER SECTION 5.03(B) OF THE EXISTING NOTES INDENTURE TO BE SECURED WITHOUT
GIVING RISE TO A REQUIREMENT THAT THE EXISTING NOTES BE EQUALLY AND RATABLY
SECURED PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE, TO BE LESS
THAN (I) 10% OF CONSOLIDATED NET WORTH AS DEFINED IN, AND DETERMINED AS OF THE
DATE HEREOF IN ACCORDANCE WITH, THE EXISTING NOTES INDENTURE, LESS (II)
$10,000,000.

(C)           IT IS THE EXPRESS INTENTION OF THE PLEDGOR, THE COLLATERAL AGENT,
AND THE OTHER SECURED PARTIES TO COMPLY WITH SECTION 5.03 OF THE EXISTING NOTES
INDENTURE WITHOUT TRIGGERING THE REQUIREMENT THAT THE EXISTING NOTES BE EQUALLY
AND RATABLY SECURED BY ANY OF THE PLEDGED COLLATERAL.  IN FURTHERANCE OF THE
FOREGOING, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (X)
NOTHING IN THIS AGREEMENT SHALL REQUIRE THE PLEDGOR TO TAKE OR CAUSE TO BE TAKEN
ANY ACTION AS A RESULT OF WHICH THE EXISTING NOTES WOULD BE REQUIRED TO BE
EQUALLY AND RATABLY SECURED PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES
INDENTURE, (Y) ANY SECURITY INTEREST OR LIEN ARISING OR EXISTING HEREUNDER THAT
WOULD GIVE RISE TO SUCH REQUIREMENT SHALL BE VOID AB INITIO, AND SHALL BE OF NO
FORCE OR EFFECT, IMMEDIATELY UPON ANY DETERMINATION IN GOOD FAITH BY THE PLEDGOR
THAT SUCH REQUIREMENT WOULD OTHERWISE EXIST (IN WHICH EVENT THE PLEDGOR SHALL
NOTIFY THE COLLATERAL AGENT OF SUCH DETERMINATION), AND (Z) THE COLLATERAL AGENT
AND EACH OTHER SECURED PARTY SHALL PROMPTLY TAKE SUCH ACTIONS TO EVIDENCE THE
ABSENCE OR TERMINATION OF ANY SECURITY INTEREST OR LIEN THAT WOULD GIVE RISE TO
SUCH REQUIREMENT, OR THAT ARISES AS A RESULT OF ANY LIEN REFERRED TO IN CLAUSE
(Y) OF CLAUSE (A) OF THIS SUBSECTION 3.2, AS THE PLEDGOR MAY REASONABLY REQUEST.


3.3        INTERCREDITOR RELATIONS

Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to subsection 3.1 hereof shall (x) prior
to the Discharge of Revolving Credit Obligations (as defined in the
Intercreditor Agreement), be pari passu and equal in priority

6


--------------------------------------------------------------------------------


to the Liens granted to the Revolving Credit Collateral Agent for the benefit of
the holders of the Revolving Credit Obligations to secure the Revolving Credit
Obligations pursuant to the applicable Revolving Credit Document (as defined in
the Intercreditor Agreement) and (y) prior to the Discharge of Additional
Obligations (as defined in the Intercreditor Agreement), be pari passu and equal
in priority to the Liens granted to any Additional Agent for the benefit of the
holders of the applicable Additional Obligations to secure such Additional
Obligations pursuant to the applicable Additional Collateral Documents (as
defined in the Intercreditor Agreement).  The Collateral Agent acknowledges and
agrees that the relative priority of such Liens granted to the Collateral Agent,
the Revolving Credit Collateral Agent and any Additional Agent may be determined
solely pursuant to the Intercreditor Agreement, and not by priority as a matter
of law or otherwise.  Notwithstanding anything herein to the contrary, the Liens
and security interest granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control as among the
Collateral Agent, the Revolving Credit Collateral Agent and any Additional
Agent, provided that the limitation in subsection 3.2 shall always apply. 
Notwithstanding any other provision hereof, subject to the terms of the
Intercreditor Agreement, (x) for so long as any Revolving Credit Obligations
remain outstanding, any obligation hereunder to physically deliver to the
Collateral Agent any Pledged Collateral may be satisfied by causing such Pledged
Collateral to be physically delivered to the Revolving Collateral Agent to be
held in accordance with the Intercreditor Agreement and (y) for so long as any
Additional Obligations remain outstanding, any obligation hereunder to
physically deliver to the Collateral Agent any Pledged Collateral may be
satisfied by causing such Pledged Collateral to be physically delivered to any
Additional Agent to be held in accordance with the Intercreditor Agreement.


SECTION 4     REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent, the Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, the Pledgor hereby
represents and warrants to the Collateral Agent and each other Secured Party
that, in each case after giving effect to the Transactions:


4.1        TITLE; NO OTHER LIENS.  THE PLEDGOR IS THE RECORD AND BENEFICIAL
OWNER OF, AND HAS GOOD TITLE TO, THE PLEDGED NOTE, FREE OF ANY AND ALL LIENS OR
OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE SECURITY
INTEREST CREATED BY THIS AGREEMENT AND LIENS ARISING BY OPERATION OF LAW OR
PERMITTED BY THE CREDIT AGREEMENT (OR DESCRIBED IN THE DEFINITION OF “PERMITTED
LIEN” IN THE CREDIT AGREEMENT).


4.2        PERFECTED LIENS.

(A)           THIS AGREEMENT IS EFFECTIVE TO CREATE, AS COLLATERAL SECURITY FOR
THE OBLIGATIONS OF THE PLEDGOR TO THE EXTENT DESCRIBED IN SUBSECTION 3.2, VALID
AND ENFORCEABLE LIENS ON THE PLEDGOR’S PLEDGED COLLATERAL IN FAVOR OF THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, EXCEPT AS
ENFORCEABILITY MAY BE AFFECTED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING
CREDITOR’S RIGHTS GENERALLY,

7


--------------------------------------------------------------------------------


GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.

(B)           UPON COMPLETION OF THE FILINGS AND THE DELIVERY TO AND CONTINUING
POSSESSION BY THE COLLATERAL AGENT OF THE PLEDGED NOTE, THE LIEN CREATED IN THE
PLEDGED NOTE PURSUANT TO THIS AGREEMENT WILL CONSTITUTE A VALID LIEN ON AND
PERFECTED SECURITY INTEREST IN THE PLEDGED COLLATERAL IN FAVOR OF THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES, AND WILL BE PRIOR TO ALL OTHER
LIENS OF ALL OTHER PERSONS OTHER THAN PERMITTED LIENS, AND ENFORCEABLE AS SUCH
AS AGAINST ALL OTHER PERSONS OTHER THAN ORDINARY COURSE TRANSFEREES, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW) OR BY AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING.  AS USED IN THIS SUBSECTION 4.2, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3 and (ii) any filings after the Closing Date in any other
jurisdiction as may be necessary under any Requirement of Law.

“Financing Statements”:  the financing statements delivered to the Collateral
Agent by the Pledgor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 of the
Credit Agreement.


SECTION 5     COVENANTS


5.1           MAINTENANCE OF SECURITY INTEREST.  THE PLEDGOR COVENANTS AND
AGREES WITH THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES THAT, FROM AND
AFTER THE DATE OF THIS AGREEMENT UNTIL THE EARLIEST TO OCCUR OF (I) THE TERM
LOANS, ANY REIMBURSEMENT OBLIGATIONS AND ALL OTHER OBLIGATIONS THEN DUE AND
OWING SHALL HAVE BEEN PAID IN FULL IN CASH AND NO LC FACILITY LETTER OF CREDIT
SHALL BE OUTSTANDING (EXCEPT FOR LC FACILITY LETTERS OF CREDIT THAT HAVE BEEN
CASH COLLATERALIZED IN A MANNER REASONABLY SATISFACTORY TO THE LC FACILITY
ISSUING BANK), (II) ALL THE CAPITAL STOCK OF THE PLEDGOR SHALL HAVE BEEN SOLD OR
OTHERWISE DISPOSED OF (TO A PERSON OTHER THAN THE BORROWER OR A RESTRICTED
SUBSIDIARY) AS PERMITTED UNDER THE TERMS OF THE CREDIT AGREEMENT,

8


--------------------------------------------------------------------------------



(III) THE DESIGNATION OF THE PLEDGOR AS AN UNRESTRICTED SUBSIDIARY OR (IV) THE
LIENS CREATED PURSUANT TO THIS AGREEMENT ARE RELEASED AS CONTEMPLATED BY
SUBSECTION 9.16, THE PLEDGOR SHALL MAINTAIN THE SECURITY INTEREST CREATED BY
THIS AGREEMENT IN THE PLEDGOR’S PLEDGED COLLATERAL AS A SECURITY INTEREST HAVING
AT LEAST THE PERFECTION AND PRIORITY DESCRIBED IN SUBSECTION 4.2.  AT ANY TIME
AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE COLLATERAL AGENT AND AT
THE SOLE EXPENSE OF THE PLEDGOR, THE PLEDGOR WILL PROMPTLY AND DULY EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS
THE COLLATERAL AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR
PRESERVING THE FULL BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS
HEREIN GRANTED BY THE PLEDGOR.


5.2        MAINTENANCE OF VALUE OF COLLATERAL

(A)           IN THE EVENT THAT THE PLEDGOR SHALL RECEIVE ANY PAYMENT OF
PRINCIPAL OF THE PLEDGED NOTE, THE PLEDGOR MAY AT ITS ELECTION, SO LONG AS NO
EVENT OF DEFAULT SPECIFIED IN SECTION 8(F) OF THE CREDIT AGREEMENT SHALL HAVE
OCCURRED AND BE CONTINUING, CAUSE SUCH AMOUNT TO BE HELD ON DEPOSIT IN THE
COLLATERAL PROCEEDS ACCOUNT (OR ANY OTHER ACCOUNT MAINTAINED FOR THE BENEFIT OF
OF ANY AGENT OR ANY SECURED CREDITOR UNDER ANY OTHER RESTRICTED ASSETS
COLLATERAL DOCUMENT RELATING TO THE PLEDGED NOTE (ANY SUCH OTHER ACCOUNT, A
“SECURED CREDITOR COLLATERAL ACCOUNT”)) OR DISBURSED (EITHER DIRECTLY OR AFTER
HAVING BEEN HELD IN THE COLLATERAL PROCEEDS ACCOUNT OR SUCH SECURED CREDITOR
COLLATERAL ACCOUNT) TO THE PLEDGOR AND USED FOR ANY PURPOSE NOT RESTRICTED BY
THE CREDIT AGREEMENT.  IN FURTHERANCE OF THE FOREGOING, THE COLLATERAL AGENT
AGREES TO CAUSE ANY AMOUNTS TO WHICH THE PLEDGOR MAY BE ENTITLED UNDER THIS
SECTION 5.2(A) TO BE RELEASED FROM THE COLLATERAL PROCEEDS ACCOUNT PROMPTLY UPON
THE PLEDGOR’S REQUEST.

(B)           IN THE EVENT THAT (I) THE PLEDGED NOTE IS RELEASED PURSUANT TO
SECTION 9.16(B) OR (C) OR (II) THE OUTSTANDING PRINCIPAL AMOUNT OF THE PLEDGED
NOTE PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN THE COLLATERAL PROCEEDS ACCOUNT PLUS
THE AMOUNT, IF ANY, ON DEPOSIT IN ALL SECURED CREDITOR COLLATERAL ACCOUNTS, IS
LESS THAN $99,000,000, THE COLLATERAL AGENT SHALL HAVE THE RIGHT (SUBJECT TO
SECTION 9.15) TO REQUIRE THE PLEDGOR TO PLEDGE ANOTHER PROMISSORY NOTE OF AN
OBLIGOR SUBSIDIARY REASONABLY SATISFACTORY TO THE COLLATERAL AGENT (OR, IF THE
PLEDGOR SO ELECTS, TO DEPOSIT AN ADDITIONAL AMOUNT IN THE COLLATERAL PROCEEDS
ACCOUNT OR ANY OTHER SECURED CREDITOR COLLATERAL ACCOUNT) IN ADDITION TO, OR IN
SUBSTITUTION FOR, THE PLEDGED NOTE BEING HELD AS PART OF THE PLEDGED COLLATERAL
SUCH THAT, AFTER GIVING EFFECT TO SUCH PLEDGE (OR DEPOSIT) AND (IF APPLICABLE)
SUBSTITUTION, THE OUTSTANDING PRINCIPAL AMOUNT OF THE PLEDGED NOTE PLUS THE
AMOUNT, IF ANY, ON DEPOSIT IN THE COLLATERAL PROCEEDS ACCOUNT, PLUS THE AMOUNT,
IF ANY, ON DEPOSIT IN ALL SECURED CREDITOR COLLATERAL ACCOUNTS, WILL BE EQUAL TO
$100,000,000.  ANY SUCH PLEDGE SHALL BE EFFECTED BY THE PLEDGOR ENTERING INTO AN
APPROPRIATE SUPPLEMENT TO THIS AGREEMENT, EXECUTED BY THE PLEDGOR AND DESCRIBING
THE NEWLY PLEDGED NOTE, WHEREUPON SUCH NOTE WILL BE A PLEDGED NOTE HEREUNDER.


SECTION 6     REMEDIAL PROVISIONS


6.1        PROCEEDS TO BE TURNED OVER TO THE COLLATERAL AGENT.  IN EACH CASE
SUBJECT TO SUBSECTION 3.2,  IF AN EVENT OF DEFAULT SPECIFIED IN SUBSECTION 8(F)
OF THE CREDIT AGREEMENT SHALL OCCUR AND BE CONTINUING, AND THE COLLATERAL AGENT
SHALL HAVE INSTRUCTED THE PLEDGOR TO DO SO, ALL PROCEEDS OF COLLATERAL RECEIVED
BY THE PLEDGOR CONSISTING OF CASH, CHECKS AND OTHER CASH EQUIVALENT ITEMS UP TO
AN AMOUNT NOT TO EXCEED, WHEN AGGREGATED WITH ALL OTHER AMOUNTS SO HELD AND ALL
OTHER AMOUNTS PAID, PAID OVER TO OR COLLECTED OR OTHERWISE RECEIVED BY ANY AGENT
OR

9


--------------------------------------------------------------------------------



ANY SECURED CREDITOR AT ANY TIME (UPON THE EXERCISE OF REMEDIES OR OTHERWISE)
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER RESTRICTED ASSETS
COLLATERAL DOCUMENT OR THE PLEDGED COLLATERAL, THE MAXIMUM AGGREGATE SECURED
AMOUNT, SHALL BE HELD BY THE PLEDGOR IN TRUST FOR THE COLLATERAL AGENT AND THE
OTHER SECURED PARTIES HERETO, OR THE REVOLVING CREDIT COLLATERAL AGENT AND THE
OTHER SECURED PARTIES (AS DEFINED IN THE REVOLVING CREDIT SECURITY AGREEMENT) OR
ANY ADDITIONAL AGENT AND THE OTHER APPLICABLE ADDITIONAL SECURED PARTIES (AS
DEFINED IN THE INTERCREDITOR AGREEMENT), AS APPLICABLE, IN ACCORDANCE WITH THE
TERMS OF THE INTERCREDITOR AGREEMENT, SEGREGATED FROM OTHER FUNDS OF THE
PLEDGOR, AND SHALL, FORTHWITH UPON RECEIPT BY THE PLEDGOR, BE TURNED OVER TO THE
COLLATERAL AGENT, OR THE REVOLVING CREDIT COLLATERAL AGENT OR ANY ADDITIONAL
AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT (OR THEIR RESPECTIVE AGENTS APPOINTED FOR PURPOSES OF PERFECTION), IN
THE EXACT FORM RECEIVED BY THE PLEDGOR.  ALL PROCEEDS OF PLEDGED COLLATERAL
RECEIVED BY THE COLLATERAL AGENT HEREUNDER IN AN AMOUNT NOT TO EXCEED, WHEN
AGGREGATED WITH ALL OTHER AMOUNTS PAID, PAID OVER TO OR COLLECTED OR OTHERWISE
RECEIVED BY ANY AGENT OR ANY SECURED CREDITOR AT ANY TIME (UPON THE EXERCISE OF
REMEDIES OR OTHERWISE) PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RESTRICTED ASSETS COLLATERAL DOCUMENT OR THE PLEDGED COLLATERAL, THE
MAXIMUM AGGREGATE SECURED AMOUNT, SHALL BE HELD BY THE COLLATERAL AGENT IN THE
RELEVANT COLLATERAL PROCEEDS ACCOUNT, IN EACH CASE SUBJECT TO SUBSECTION 3.2. 
ALL SUCH PROCEEDS OF PLEDGED COLLATERAL WHILE HELD BY THE COLLATERAL AGENT IN
SUCH COLLATERAL PROCEEDS ACCOUNT (OR BY THE PLEDGOR IN TRUST FOR THE COLLATERAL
AGENT AND THE OTHER SECURED PARTIES) SHALL CONTINUE TO BE HELD AS COLLATERAL
SECURITY FOR ALL THE OBLIGATIONS OF THE PLEDGOR AND SHALL NOT CONSTITUTE PAYMENT
THEREOF UNTIL APPLIED AS PROVIDED IN SUBSECTION 6.2, IN EACH CASE SUBJECT TO
SUBSECTION 3.2.


6.2        APPLICATION OF PROCEEDS

It is agreed that if an Event of Default specified in subsection 8(f) of the
Credit Agreement shall occur and be continuing, any and all Proceeds of the
Pledged Collateral received by the Collateral Agent (whether from the Pledgor or
otherwise) in an amount not to exceed, when aggregated with all other amounts
paid, paid over to or collected or otherwise received by any Agent or any
Secured Creditor at any time (upon the exercise of remedies or otherwise) 
pursuant to or in connection with this Agreement, any other Restricted Assets
Collateral Document or the Pledged Collateral, the Maximum Aggregate Secured
Amount, shall be held by the Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the Pledgor (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, be applied by the Collateral Agent against
the Obligations of the Pledgor then due and owing in the order of priority set
forth in the Intercreditor Agreement, in each case subject to subsection 3.2,
with the excess, if any, to be paid over to the Pledgor.


6.3        CODE AND OTHER REMEDIES

In each case subject to subsection 3.2, if an Event of Default specified in
subsection 8(f) of the Credit Agreement shall occur and be continuing:

The Collateral Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations to the extent permitted by applicable law, all rights and remedies
of a secured party under the Code or

10


--------------------------------------------------------------------------------


any other applicable law.  Without limiting the generality of the foregoing, to
the extent permitted by applicable law, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith (subject to the terms of any documentation governing any Special
Purpose Financing) collect, receive, appropriate and realize upon the Pledged
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Pledged Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Collateral Agent or any other Secured Party shall have the right, to the
extent permitted by law, upon any such sale or sales, to purchase the whole or
any part of the Pledged Collateral so sold, free of any right or equity of
redemption in the Pledgor, which right or equity is hereby waived and released. 
The Pledgor further agrees, at the Collateral Agent’s request (subject to the
terms of any documentation governing any Special Purpose Financing), to assemble
the Pledged Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at the Pledgor’s
premises or elsewhere.  The Collateral Agent shall apply the proceeds of any
action taken by it pursuant to this subsection 6.3 up to an amount not to
exceed, when aggregated with all other amounts paid, paid over to or collected
or otherwise received by any Agent or any Secured Creditor at any time (upon the
exercise of remedies or otherwise) pursuant to or in connection with this
Agreement, any other Restricted Assets Collateral Document or the Pledged
Collateral, the Maximum Aggregate Secured Amount, to all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Pledged Collateral or in any way relating to
the Pledged Collateral or the rights of the Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, and then to the payment in whole or in part of the
Obligations of the Pledgor then due and owing, in the order of priority
specified in subsection 6.2 above, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to the Pledgor.  To the extent
permitted by applicable law, (i) the Pledgor waives all claims, damages and
demands it may acquire against the Collateral Agent or any other Secured Party
arising out of the repossession, retention or sale of the Pledged Collateral,
other than any such claims, damages and demands that may arise from the gross
negligence or willful misconduct of any of the Collateral Agent or such other
Secured Party, and (ii) if any notice of a proposed sale or other disposition of
the Pledged Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

11


--------------------------------------------------------------------------------



6.4        EXCESS PAID OVER

If at any time the Administrative Agent, the Collateral Agent or any other
Secured Party is paid, or collects or receives, at any time (upon the exercise
of remedies or otherwise) an amount that exceeds, when aggregated with all other
amounts paid, paid over to or collected or otherwise received by any Agent or
any Secured Creditor at any time (upon the exercise of remedies or otherwise)
pursuant to or in connection with this Agreement, any other Restricted Assets
Collateral Document or the Pledged Collateral, the Maximum Aggregate Secured
Amount, such Agent or such Secured Party, as the case may be, shall promptly
deliver such excess to the Borrower, for the benefit of the Pledgor.


SECTION 7     THE COLLATERAL AGENT


7.1        COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT, ETC.

(A)           THE PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AND ANY AUTHORIZED OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE PLEDGOR AND IN THE NAME OF THE
PLEDGOR OR IN ITS OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS
AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL
DOCUMENTS AND INSTRUMENTS THAT MAY BE REASONABLY NECESSARY OR DESIRABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT TO THE EXTENT PERMITTED BY APPLICABLE
LAW, SUBJECT TO SUBSECTION 3.2, PROVIDED THAT THE COLLATERAL AGENT AGREES NOT TO
EXERCISE SUCH POWER EXCEPT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT SPECIFIED IN SUBSECTION 8(F) OF THE CREDIT AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AT ANY TIME WHEN AN EVENT OF DEFAULT
SPECIFIED IN SUBSECTION 8(F) OF THE CREDIT AGREEMENT HAS OCCURRED AND IS
CONTINUING (IN EACH CASE TO THE EXTENT PERMITTED BY APPLICABLE LAW), SUBJECT TO
SUBSECTION 3.2, (X) THE PLEDGOR HEREBY GIVES THE COLLATERAL AGENT THE POWER AND
RIGHT, ON BEHALF OF THE PLEDGOR, WITHOUT NOTICE OR ASSENT BY THE PLEDGOR, TO
EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SUBSECTION 6.3, ANY
INDORSEMENTS, ASSESSMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH
RESPECT TO THE PLEDGED COLLATERAL.

(B)           THE REASONABLE EXPENSES OF THE COLLATERAL AGENT INCURRED IN
CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SUBSECTION 7.1, TOGETHER
WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE RATE PER ANNUM AT WHICH
INTEREST WOULD THEN BE PAYABLE ON PAST DUE ABR LOANS, FROM THE DATE OF PAYMENT
BY THE COLLATERAL AGENT TO THE DATE REIMBURSED BY THE PLEDGOR, SHALL BE PAYABLE
BY THE PLEDGOR TO THE COLLATERAL AGENT ON DEMAND.

(C)           THE PLEDGOR HEREBY RATIFIES ALL THAT SAID ATTORNEY SHALL LAWFULLY
DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS AND
AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE AS TO THE PLEDGOR UNTIL THIS AGREEMENT IS TERMINATED, AND THE
SECURITY INTERESTS IN THE PLEDGED COLLATERAL OF THE PLEDGOR CREATED HEREBY ARE
RELEASED.


7.2        DUTY OF COLLATERAL AGENT

The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Pledged Collateral in its possession, under Section
9-207 of the Code or

12


--------------------------------------------------------------------------------


otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account.  None of the Collateral Agent,
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Pledged Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Pledged Collateral upon
the request of the Pledgor or any other Person or, except as otherwise provided
herein, to take any other action whatsoever with regard to the Pledged
Collateral or any part thereof.  The powers conferred on the Collateral Agent
and the other Secured Parties hereunder are solely to protect the Collateral
Agent’s and the other Secured Parties’ interests in the Pledged Collateral and
shall not impose any duty upon the Collateral Agent or any other Secured Party
to exercise any such powers.  The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to the Pledgor for any act
or failure to act hereunder, except as otherwise provided herein or for their
own gross negligence or willful misconduct.


7.3        FINANCING STATEMENTS

Pursuant to any applicable law, the Pledgor authorizes the Collateral Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Pledged Collateral without the signature of the
Pledgor in such form and in such filing offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement.  The Pledgor authorizes the Collateral
Agent to use the collateral description “all personal property” or “all assets”
in any such financing statements.  The Collateral Agent agrees to notify the
Pledgor of any financing or continuation statement filed by it; provided that
any failure to give such notice shall not affect the validity or effectiveness
of any such filing.


7.4        AUTHORITY OF COLLATERAL AGENT

The Pledgor acknowledges that the rights and responsibilities of the Collateral
Agent under this Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Pledgor, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Pledgor shall not
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

13


--------------------------------------------------------------------------------



SECTION 8     NON-LENDER SECURED PARTIES


8.1        RIGHTS TO COLLATERAL

(A)           THE NON-LENDER SECURED PARTIES SHALL NOT HAVE ANY RIGHT WHATSOEVER
TO DO ANY OF THE FOLLOWING:  (I) EXERCISE ANY RIGHTS OR REMEDIES WITH RESPECT TO
THE COLLATERAL (SUCH TERM, AS USED IN THIS SECTION 8, HAVING THE MEANING
ASSIGNED TO IT IN THE CREDIT AGREEMENT), INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO (A) ENFORCE ANY LIENS OR SELL OR OTHERWISE FORECLOSE ON ANY PORTION OF
THE COLLATERAL, (B) REQUEST ANY ACTION, INSTITUTE ANY PROCEEDINGS, EXERCISE ANY
VOTING RIGHTS, GIVE ANY INSTRUCTIONS, MAKE ANY ELECTION, NOTICE ACCOUNT DEBTORS
OR MAKE COLLECTIONS WITH RESPECT TO ALL OR ANY PORTION OF THE COLLATERAL OR (C)
RELEASE ANY COLLATERAL FROM THE LIENS OF ANY SECURITY DOCUMENT OR CONSENT TO OR
OTHERWISE APPROVE ANY SUCH RELEASE; (II) DEMAND, ACCEPT OR OBTAIN ANY LIEN ON
ANY COLLATERAL (EXCEPT FOR LIENS ARISING UNDER, AND SUBJECT TO THE TERMS OF,
THIS AGREEMENT); (III) VOTE IN ANY BANKRUPTCY CASE OR SIMILAR PROCEEDING IN
RESPECT OF HOLDING  OR ANY OF ITS SUBSIDIARIES (ANY SUCH PROCEEDING, FOR
PURPOSES OF THIS CLAUSE (A), A “BANKRUPTCY”) WITH RESPECT TO, OR TAKE ANY OTHER
ACTIONS CONCERNING, THE COLLATERAL; (IV) RECEIVE ANY PROCEEDS FROM ANY SALE,
TRANSFER OR OTHER DISPOSITION OF ANY OF THE COLLATERAL (EXCEPT IN ACCORDANCE
WITH THIS AGREEMENT); (V) OPPOSE ANY SALE, TRANSFER OR OTHER DISPOSITION OF THE
COLLATERAL; (VI) OBJECT TO ANY DEBTOR-IN-POSSESSION FINANCING IN ANY BANKRUPTCY
WHICH IS PROVIDED BY ONE OR MORE LENDERS AMONG OTHERS (INCLUDING ON A PRIMING
BASIS UNDER SECTION 364(D) OF THE BANKRUPTCY CODE); (VII) OBJECT TO THE USE OF
CASH COLLATERAL IN RESPECT OF THE COLLATERAL IN ANY BANKRUPTCY; OR (VIII) SEEK,
OR OBJECT TO THE LENDERS SEEKING ON AN EQUAL AND RATABLE BASIS, ANY ADEQUATE
PROTECTION OR RELIEF FROM THE AUTOMATIC STAY WITH RESPECT TO THE COLLATERAL IN
ANY BANKRUPTCY.

(B)           EACH NON-LENDER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS, AGREES THAT IN EXERCISING
RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL, THE COLLATERAL AGENT AND THE
LENDERS, WITH THE CONSENT OF THE COLLATERAL AGENT, MAY ENFORCE THE PROVISIONS OF
THE SECURITY DOCUMENTS AND EXERCISE REMEDIES THEREUNDER AND UNDER ANY OTHER LOAN
DOCUMENTS (OR REFRAIN FROM ENFORCING RIGHTS AND EXERCISING REMEDIES), ALL IN
SUCH ORDER AND IN SUCH MANNER AS THEY MAY DETERMINE IN THE EXERCISE OF THEIR
SOLE BUSINESS JUDGMENT.  SUCH EXERCISE AND ENFORCEMENT SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHTS TO COLLECT, SELL, DISPOSE OF OR OTHERWISE REALIZE UPON
ALL OR ANY PART OF THE COLLATERAL, TO INCUR EXPENSES IN CONNECTION WITH SUCH
COLLECTION, SALE, DISPOSITION OR OTHER REALIZATION AND TO EXERCISE ALL THE
RIGHTS AND REMEDIES OF A SECURED LENDER UNDER THE UNIFORM COMMERCIAL CODE OF ANY
APPLICABLE JURISDICTION.  THE NON-LENDER SECURED PARTIES BY THEIR ACCEPTANCE OF
THE BENEFITS OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS HEREBY AGREE NOT
TO CONTEST OR OTHERWISE CHALLENGE ANY SUCH COLLECTION, SALE, DISPOSITION OR
OTHER REALIZATION OF OR UPON ALL OR ANY OF THE COLLATERAL.  WHETHER OR NOT A
BANKRUPTCY CASE HAS BEEN COMMENCED, THE NON-LENDER SECURED PARTIES SHALL BE
DEEMED TO HAVE CONSENTED TO ANY SALE OR OTHER DISPOSITION OF ANY PROPERTY,
BUSINESS OR ASSETS OF HOLDING OR ANY OF ITS SUBSIDIARIES AND THE RELEASE OF ANY
OR ALL OF THE COLLATERAL FROM THE LIENS OF ANY SECURITY DOCUMENT IN CONNECTION
THEREWITH.

(C)           NOTWITHSTANDING ANY PROVISION OF THIS SUBSECTION 8.1, THE
NON-LENDER SECURED PARTIES SHALL BE ENTITLED TO FILE ANY NECESSARY RESPONSIVE OR
DEFENSIVE PLEADINGS IN OPPOSITION TO ANY MOTION, CLAIM, ADVERSARY PROCEEDING OR
OTHER PLEADINGS (A) IN ORDER TO PREVENT ANY PERSON FROM SEEKING TO FORECLOSE ON
THE COLLATERAL OR SUPERSEDE THE NON-LENDER SECURED PARTIES’ CLAIM THERETO OR (B)
IN OPPOSITION TO ANY MOTION, CLAIM, ADVERSARY PROCEEDING OR OTHER PLEADING MADE

14


--------------------------------------------------------------------------------


BY ANY PERSON OBJECTING TO OR OTHERWISE SEEKING THE DISALLOWANCE OF THE CLAIMS
OF THE NON-LENDER SECURED PARTIES.

(D)           EACH NON-LENDER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFIT OF
THIS AGREEMENT, AGREES THAT THE COLLATERAL AGENT AND THE LENDERS MAY DEAL WITH
THE COLLATERAL, INCLUDING ANY EXCHANGE, TAKING OR RELEASE OF COLLATERAL, MAY
CHANGE OR INCREASE THE AMOUNT OF THE BORROWER OBLIGATIONS AND/OR THE GUARANTOR
OBLIGATIONS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT), AND MAY
RELEASE THE PLEDGOR FROM ITS OBLIGATIONS HEREUNDER, ALL WITHOUT ANY LIABILITY OR
OBLIGATION (EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED HEREIN) TO THE
NON-LENDER SECURED PARTIES.


8.2        APPOINTMENT OF AGENT

Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, shall be deemed irrevocably to make,
constitute and appoint the Collateral Agent, as agent under the Credit Agreement
(and all officers, employees or agents designated by the Collateral Agent) as
such Person’s true and lawful agent and attorney-in-fact, and in such capacity,
the Collateral Agent shall have the right, with power of substitution for the
Non-Lender Secured Parties and in each such Person’s name or otherwise, to
effectuate any sale, transfer or other disposition of the Collateral.  It is
understood and agreed that the appointment of the Collateral Agent as the agent
and attorney-in-fact of the Non-Lender Secured Parties for the purposes set
forth herein is coupled with an interest and is irrevocable.  It is understood
and agreed that the Collateral Agent has appointed the Administrative Agent as
its agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.


8.3        WAIVER OF CLAIMS

To the maximum extent permitted by law, each Non-Lender Secured Party waives any
claim it might have against the Collateral Agent or the Lenders with respect to,
or arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of the Collateral
Agent or the Lenders or their respective directors, officers, employees or
agents with respect to any exercise of rights or remedies under the Loan
Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in subsection 8.1(b) above), except for
any such action or failure to act which constitutes willful misconduct or gross
negligence of such Person.  None of the Collateral Agent or any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Holding, any Subsidiary of Holding, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act which constitutes willful
misconduct or gross negligence of such Person.

15


--------------------------------------------------------------------------------



SECTION 9     MISCELLANEOUS


9.1        AMENDMENTS IN WRITING

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Pledgor and the Collateral Agent; provided that (a) any provision of this
Agreement imposing obligations on the Pledgor may be waived by the Collateral
Agent in a written instrument executed by the Collateral Agent and (b)
notwithstanding anything to the contrary in subsection 10.1 of the Credit
Agreement, no such waiver and no such amendment or modification shall amend,
modify or waive the definition of “Secured Party” or subsection 6.2 if such
waiver, amendment, or modification would adversely affect a Secured Party
without the written consent of each such affected Secured Party.  For the
avoidance of doubt, it is understood and agreed that any amendment, amendment
and restatement, waiver, supplement or other modification of or to the
Intercreditor Agreement that would have the effect, directly or indirectly,
through any reference herein to the Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Agreement, or any
term or provision hereof, or any right or obligation of the Pledgor hereunder or
in respect hereof, shall not be given such effect except pursuant to a written
instrument executed by the Pledgor and the Collateral Agent in accordance with
this subsection 9.1.


9.2        NOTICES

All notices, requests and demands to or upon the Collateral Agent or the Pledgor
hereunder shall be effected in the manner provided for in subsection 10.2 of the
Credit Agreement; provided that any such notice, request or demand to or upon
the Pledgor shall be addressed to the Pledgor at its notice address set forth on
Schedule 1, unless and until the Pledgor shall change such address by notice to
the Collateral Agent and the Administrative Agent given in accordance with
subsection 10.2 of the Credit Agreement.


9.3        NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE REMEDIES

None of the Collateral Agent or any other Secured Party shall by any act (except
by a written instrument pursuant to subsection 9.1), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

16


--------------------------------------------------------------------------------



9.4        INDEMNIFICATION

Each Grantor jointly and severally agrees to pay, and to save the Collateral
Agent, the Administrative Agent and the other Secured Parties harmless from, (x)
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Pledged Collateral or in
connection with any of the transactions contemplated by this Agreement and (y)
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (collectively, the “indemnified liabilities”),
in each case to the extent the Borrower would be required to do so pursuant to
subsection 10.5 of the Credit Agreement, and in any event excluding any taxes or
other indemnified liabilities arising from gross negligence, bad faith or
willful misconduct of the Collateral Agent, the Administrative Agent or any
other Secured Party.  The agreements in this subsection 9.4 shall survive
repayment of the obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.


9.5        SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and shall inure to the benefit of the
Pledgor, the Collateral Agent and the Secured Parties and their respective
successors and assigns; provided that the Pledgor may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent.


9.6        COUNTERPARTS

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.


9.7        [RESERVED]


9.8        SEVERABILITY

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.9        SECTION HEADINGS

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

17


--------------------------------------------------------------------------------



9.10      INTEGRATION

This Agreement and the other Loan Documents represent the entire agreement of
the Pledgor, the Collateral Agent, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Pledgor, the
Collateral Agent or any other Secured Party relative to subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.


9.11      GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


9.12      SUBMISSION TO JURISDICTION; WAIVERS

Each party hereto hereby irrevocably and unconditionally:

(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS REFERRED TO IN SUBSECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT (IN THE CASE OF ANY OTHER PARTY
HERETO) OR THE BORROWER (IN THE CASE OF THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT) SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY PUNITIVE DAMAGES.


9.13      ACKNOWLEDGMENTS

The Pledgor hereby acknowledges that:

(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;

18


--------------------------------------------------------------------------------


(B)           NONE OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY GUARANTOR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE GUARANTORS, ON THE ONE HAND, AND THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, ON THE
OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND

(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
SECURED PARTIES OR AMONG THE GUARANTORS AND THE SECURED PARTIES.


9.14      WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


9.15      ADDITIONAL PLEDGORS.  IN THE EVENT THAT THE PLEDGOR IS REQUIRED OR
REQUESTED TO FURNISH ADDITIONAL OR SUBSTITUTE PLEDGED COLLATERAL PURSUANT TO
SECTION 5.2(B), THE BORROWER SHALL HAVE THE RIGHT, AT ITS ELECTION, TO CAUSE
ANOTHER SUBSIDIARY (IN LIEU OF THE PLEDGOR) TO ENTER INTO A SECURITY AGREEMENT,
IN A FORM SUBSTANTIALLY IDENTICAL TO THIS SECURITY AGREEMENT (WITH SUCH CHANGES
AS SHALL BE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT PLEDGING A
PROMISSORY NOTE OF AN OBLIGOR SUBSIDIARY REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT (OR, IF THE NEW PLEDGOR SO ELECTS, CAUSING TO BE DEPOSITED AN
AMOUNT IN THE “COLLATERAL PROCEEDS ACCOUNT” MAINTAINED UNDER SUCH SECURITY
AGREEMENT) SUCH THAT, AFTER GIVING EFFECT TO SUCH PLEDGE (OR DEPOSIT) AND (IF
APPLICABLE) SUBSTITUTION, THE OUTSTANDING PRINCIPAL AMOUNT OF THE NEW PLEDGOR’S
“PLEDGED NOTE” PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN ITS “COLLATERAL PROCEEDS
ACCOUNT” WILL, WHEN ADDED TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE PLEDGED
NOTE PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN THE COLLATERAL PROCEEDS ACCOUNT
CONSTITUTING PLEDGED COLLATERAL HEREUNDER PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN
ANY SECURED CREDITOR COLLATERAL ACCOUNT, BE EQUAL TO $100,000,000.  IN THE EVENT
THAT THE BORROWER ELECTS TO EXERCISE SUCH ELECTION, IT SHALL PROMPTLY DELIVER
NOTICE OF SUCH ELECTION IN WRITING TO THE COLLATERAL AGENT AND THE PLEDGOR
HEREUNDER, AND UPON COMPLIANCE WITH THE FOREGOING REQUIREMENTS, PLEDGOR SHALL BE
RELIEVED OF ANY FURTHER OBLIGATION TO FURNISH ADDITIONAL OR SUBSTITUTE PLEDGED
COLLATERAL UNDER SECTION 5.2(B).


9.16      RELEASES

(A)           AT SUCH TIME AS THE LOANS AND THE OTHER OBLIGATIONS (OTHER THAN
ANY OBLIGATIONS OWING TO A NON-LENDER SECURED PARTY) THEN DUE AND OWING SHALL
HAVE BEEN PAID IN FULL AND THE TERM LOAN COMMITMENTS HAVE BEEN TERMINATED, ALL
PLEDGED COLLATERAL SHALL BE AUTOMATICALLY RELEASED FROM THE LIENS CREATED
HEREBY, AND THIS AGREEMENT AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY
STATED TO SURVIVE SUCH TERMINATION) OF THE COLLATERAL AGENT AND THE PLEDGOR
HEREUNDER SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE
OF ANY ACT BY ANY PARTY, AND ALL RIGHTS TO THE PLEDGED COLLATERAL SHALL REVERT
TO THE PLEDGOR.  AT THE REQUEST AND SOLE EXPENSE OF THE PLEDGOR FOLLOWING ANY
SUCH TERMINATION, THE COLLATERAL AGENT SHALL DELIVER TO THE PLEDGOR ANY PLEDGED
COLLATERAL HELD BY THE COLLATERAL AGENT HEREUNDER, AND THE COLLATERAL AGENT

19


--------------------------------------------------------------------------------


AND THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO THE PLEDGOR SUCH
DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS) AS THE
PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.

(B)           IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION OF ALL OF THE
CAPITAL STOCK OF THE PLEDGOR (OTHER THAN TO THE BORROWER OR A RESTRICTED
SUBSIDIARY) PERMITTED UNDER THE CREDIT AGREEMENT, THE COLLATERAL AGENT SHALL,
UPON RECEIPT FROM THE BORROWER OF A WRITTEN REQUEST FOR THE RELEASE OF THE
PLEDGED COLLATERAL SUBJECT TO SUCH SALE OR OTHER DISPOSITION, IDENTIFYING THE
TERMS OF THE SALE OR OTHER DISPOSITION IN REASONABLE DETAIL, INCLUDING THE PRICE
THEREOF AND ANY EXPENSES IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION
BY THE BORROWER STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, DELIVER TO THE BORROWER OR THE PLEDGOR
ANY OF THE PLEDGED COLLATERAL HELD BY THE COLLATERAL AGENT HEREUNDER AND THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO THE
PLEDGOR (AT THE SOLE COST AND EXPENSE OF THE PLEDGOR) ALL RELEASES OR OTHER
DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS) NECESSARY OR
REASONABLY DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON THE PLEDGED
COLLATERAL, AS APPLICABLE, AS THE PLEDGOR MAY REASONABLY REQUEST.

(C)           UPON THE DESIGNATION OF THE PLEDGOR AS AN UNRESTRICTED SUBSIDIARY
IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AGREEMENT, THE LIEN PURSUANT TO
THIS AGREEMENT ON ALL PLEDGED COLLATERAL OF THE PLEDGOR SHALL BE AUTOMATICALLY
RELEASED, AND ALL OBLIGATIONS OF THE PLEDGOR HEREUNDER SHALL TERMINATE, ALL
WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY AND
THE COLLATERAL AGENT SHALL, UPON THE REQUEST OF THE BORROWER, DELIVER TO THE
PLEDGOR ANY PLEDGED COLLATERAL HELD BY THE COLLATERAL AGENT HEREUNDER AND THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER THE
PLEDGOR (AT THE SOLE COST AND EXPENSE OF THE PLEDGOR) ALL RELEASES OR OTHER
DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS) NECESSARY OR
REASONABLY DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON THE PLEDGED
COLLATERAL AS THE PLEDGOR MAY REASONABLY REQUEST.

(D)           IF AT ANY TIME ANY AGENT OR ANY OTHER SECURED PARTY IS PAID, OR
COLLECTS OR RECEIVES, AT ANY TIME (UPON THE EXERCISE OF REMEDIES OR OTHERWISE)
AN AMOUNT THAT EXCEEDS, WHEN AGGREGATED WITH ALL OTHER AMOUNTS PAID, PAID OVER
TO OR COLLECTED OR OTHERWISE RECEIVED BY ANY AGENT OR ANY SECURED CREDITOR AT
ANY TIME (UPON THE EXERCISE OF REMEDIES OR OTHERWISE) PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER RESTRICTED ASSETS COLLATERAL DOCUMENT
OR THE PLEDGED COLLATERAL, THE MAXIMUM AGGREGATE SECURED AMOUNT, ALL PLEDGED
COLLATERAL SHALL BE AUTOMATICALLY RELEASED FROM THE LIENS CREATED HEREBY, AND
THIS AGREEMENT AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE
SUCH TERMINATION) OF THE COLLATERAL AGENT AND THE PLEDGOR HEREUNDER SHALL
TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY
ANY PARTY, AND ALL RIGHTS TO THE PLEDGED COLLATERAL SHALL REVERT TO THE PLEDGOR,
PROVIDED THAT (I) THE FOREGOING RELEASE AND TERMINATION SHALL NOT OCCUR IF THE
EXISTING INDENTURE CEASES TO BE IN FULL FORCE AND EFFECT AS A RESULT OF THE
SATISFACTION AND DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS AND (II) THE
FOREGOING RELEASE AND TERMINATION SHALL NOT OCCUR IF THE PLEDGOR SHALL HAVE
GRANTED A LIEN TO ANY PERSON ON THE PLEDGED COLLATERAL RESULTING IN THE EXISTING
NOTES BEING EQUALLY AND RATABLY SECURED BY THE PLEDGED COLLATERAL PURSUANT TO
SECTION 5.03 OF THE EXISTING NOTES INDENTURE, FOR SO LONG AS THE EXISTING NOTES
ARE SO EQUALLY AND RATABLY SECURED.  AT THE REQUEST AND SOLE EXPENSE OF THE
PLEDGOR FOLLOWING ANY SUCH TERMINATION, THE COLLATERAL AGENT SHALL

20


--------------------------------------------------------------------------------


DELIVER TO THE PLEDGOR ANY PLEDGED COLLATERAL HELD BY THE COLLATERAL AGENT
HEREUNDER, AND THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE
AND DELIVER TO THE PLEDGOR SUCH DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC
TERMINATION STATEMENTS OR AMENDMENTS TO FINANCING STATEMENTS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE PLEDGOR) AS THE PLEDGOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


9.17      JUDGMENT

(A)           IF FOR THE PURPOSE OF OBTAINING JUDGMENT IN ANY COURT IT IS
NECESSARY TO CONVERT A SUM DUE HEREUNDER IN ONE CURRENCY INTO ANOTHER CURRENCY,
THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO,
THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL
BANKING PROCEDURES THE COLLATERAL AGENT COULD PURCHASE THE FIRST CURRENCY WITH
SUCH OTHER CURRENCY ON THE BUSINESS DAY PRECEDING THE DAY ON WHICH FINAL
JUDGMENT IS GIVEN.

[Remainder of page left blank intentionally; Signature pages follow.]

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

SERVICEMASTER CONSUMER SERVICES

 

LIMITED PARTNERSHIP

 

 

 

 

 

By:

SERVICEMASTER CONSUMER SERVICES,
INC., its general partner

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name: Ernest J. Mrozek

 

 

 

Title:   President & Chief Operating

 

 

            Officer

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name: Eric Zarnikow

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name: Ernest J. Mrozek

 

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name: Eric Zarnikow

 

 

 

Title:   Senior Vice President & Treasurer

 


--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of

 

the date hereof by:

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Edward T. Crook

 

 

 

Name: Edward T. Crook

 

 

 

Title: Managing Director

 

 

2


--------------------------------------------------------------------------------